IN THE SUPREME COURT OF TEXAS

                                 No. 07-0943

    IN RE  BILFINGER BERGER AG AND BILFINGER BERGER GAS AND OIL SERVICES
                               NIGERIA LIMITED

                      On Petition for Writ of Mandamus

ORDERED:

      1.    Relators' motion for temporary relief, filed November 19,  2007,
is granted in part.  The  Order  on  Plaintiffs'  Motions  to  Compel  dated
October 5, 2007, in Cause No. 2004-29270, styled Shelly Fowler,  et  al.  v.
International Building Systems, Inc., Bilfinger  Berger  AG,  and  Bilfinger
Berger Gas and Oil Services Nigeria Limited, in the 189th District Court  of
Harris County, Texas, is stayed pending further order of this Court.
      2.    The real  parties  in  interest  are  requested  to  respond  to
relators' petition for writ of mandamus on or  before  3:00  p.m.,  December
19, 2007.
      3.    The petition for writ of mandamus remains  pending  before  this
Court.

            Done at the City of Austin, this November 21, 2007.
                                  [pic]
                                  Blake A. Hawthorne, Clerk
                                  Supreme Court of Texas


                                  By Claudia Jenks, Chief Deputy Clerk